Citation Nr: 0816286	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-11 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  

In June 2003, the veteran presented testimony at a hearing 
conducted at the Cleveland RO before a Hearing Officer.  A 
transcript of this hearing is in the veteran's claims folder.

In March 2005, the Board remanded the issue for further 
development.  Unfortunately, however, the appeal must once 
again be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In March 2003, VA received the veteran's Form 9 and a 
supplemental statement of the case (SSOC) was issued in 
October 2003.  In November 2003, VA received an additional 
Form 9 in which the veteran indicated that he wanted a BVA 
hearing at a local VA office.  Additionally, in the March 
2004 Form 646, the veteran's representative noted that the 
veteran had expressed the desire in the November 2003 Form 9 
to appear before a member of a BVA travel board.  However, it 
does not appear from the record that such hearing has been 
scheduled.  Consequently, this case needs to be returned to 
the RO so that a Board hearing may be scheduled.

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

The RO should schedule the veteran for a 
hearing in accordance with applicable 
procedures.  The veteran and his 
representative should be provided with 
notice as to the time and place to report 
for said hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



